Citation Nr: 1704834	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-21 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits in an amount in excess of $1162.00 per month for the support of the Appellant as his dependent spouse. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1985.  He died in January 2004; the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a January 2014 decision, the Board determined that the Appellant had filed a timely notice of disagreement following the July 2003 apportionment of the Veteran's compensation benefits of $1162.00 per month.  The Board then remanded the matter for the issuance of a statement of the case.  Pursuant to the Board remand, a statement of the case was issued in January 2015.  The appellant filed a timely VA Form 9 in February 2015.

The issue on appeal were remanded for additional development in January 2016.  The directed development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2016, a hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In December 2016, the appellant informed the Board that she wished to represent herself in her appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran had active service from June 1977 to December 1985.

2.  The appellant and the Veteran were married on March [redacted], 2003, and he died approximately 10 months later on January [redacted], 2004.  

3.  The Veteran was incarcerated from March [redacted], 2003 to January [redacted], 2004.

4.  In July 2003, the appellant was assigned a special apportionment of the Veteran's benefits in the amount of $1162 per month and both the appellant and the Veteran were notified of this decision.   

5.  From March [redacted], 2003 to January [redacted], 2004, hardship for the purpose of an increased special apportionment is not shown.


CONCLUSION OF LAW

The criteria for an increased special apportionment of the Veteran's VA compensation benefits in excess of $1162.00 from March [redacted], 2003 to January [redacted], 2004 have not been met.  38 U.S.C.A. §§ 101, 5307 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.450, 3.451, 3.458 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to notify and assist does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid.  Thus, no further discussion of the duty to notify or assist is necessary. 

Nevertheless, the claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2016).  The applicable contested claims procedures were followed in this case.  The RO provided the parties, the appellant and the Veteran, with notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations.  See the July 2003 and September 2003 VA notice letters.  

II. Merits of the Claim

The Veteran had active service from June 1977 to December 1985.  The appellant and the Veteran were married on March [redacted], 2003 and this is established by the evidence of record, including a marriage license and marriage certificate.  At the time of the marriage, the Veteran was awarded VA benefits in the amount of $2318.00 based upon an award for a 100 percent disabled veteran with a spouse.  The Veteran was incarcerated during the time period from March [redacted], 2003 to January [redacted], 2004.  The Veteran died approximately 10 months after the marriage on January [redacted], 2004.  

In July 2003, the appellant was assigned a special apportionment of the Veteran's benefits in the amount of $1162 per month and both the appellant and the Veteran were notified of this decision.  See the July 2003 and September 2003 VA notice letters.  The effective date of the apportionment was April 1, 2003.  

As noted, the Veteran was incarcerated from March [redacted], 2003 to January [redacted], 2004.  The compensation paid to any Veteran incarcerated in excess of 60 days is reduced under 38 C.F.R. § 3.665 to no more than the 10 percent disability rate.  This regulation, however, provides that all or part of the compensation not being paid to the Veteran (including any increased compensation awarded during incarceration) may be apportioned to his or her spouse, children, or dependent parent(s) on the basis of individual need.  38 C.F.R. § 3.665.

The appellant argues that the amount of the special apportionment for the time period of March [redacted], 2003 to January [redacted], 2004 should be increased.  She argues that since the Veteran's school age child was removed from his award retroactively from February 2002, she should be awarded the amount that had been paid to the school age child and her special apportionment should be increased by $1052.00. 

A veteran's benefits may be apportioned if the veteran is not residing with his spouse, and a claim for apportionment is filed for or on behalf of the spouse.  38 C.F.R. § 3.452 (a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  Specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse, and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. § 3.450 (a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment applies where a veteran is reasonably discharging his responsibility for the support of any claimant who might otherwise be entitled to a "general" apportionment, but special circumstances-such as an inability to pay for essentials such as food, clothing, shelter or medical expenses-exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  Both of these types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307 (a)(2) (West 2014); 38 C.F.R. §§ 3.450 (a)(1)(ii), 3.451. 

In this case, the Board finds that the weight of the evidence is against increasing the special apportionment of the Veteran's compensation benefits to an amount in excess of $1162.00 per month for the time period of March [redacted], 2003 to January [redacted], 2004.

With respect to a "general" apportionment, the Board finds that the Veteran reasonably discharged his responsibility for the appellant's support during the time period of March [redacted], 2003 to January [redacted], 2004.  As noted, the Veteran was incarcerated during this time period and did not reside with the appellant.  However, the Veteran filed a claim for an apportionment for the appellant.  The apportionment was granted and the appellant was provided monthly support in the amount of $1162.00 a month in the form of an apportionment of the Veteran's VA benefits.  The evidence demonstrates that the Veteran had reasonably discharged his responsibility to his spouse for the time period in question, and therefore no increase pursuant to a "general" apportionment was warranted. 38 C.F.R. § 3.450  (a)(1)(ii).

With respect to a "special" apportionment, the Board finds that the evidence does not show that hardship existed for the appellant during the time period of March [redacted], 2003 to January [redacted], 2004, and no special circumstances existed which would have warranted an increase in the amount of the special apportionment.  The record shows that the appellant reported that her monthly income was $1140.00 and her monthly expenses were $1095.00.  Her net income after expenses was $123.00.  In May 2003, the appellant submitted a VA Form 21-0788 in which she reported that she received $552.00 a month from SSA payments, and $588.00 in child support a month.  Thus, she had income or benefits of $1,140.00.  She reported the following expenses: $390.00 for rent, $400.00 for food, $60.00 for utilities and heat, $67.00 for phone, and $100.00 for miscellaneous expenses.  Her total monthly expenses were $1017.00.  The current amount of the special apportionment in the amount of $1162.00 brings her net income after expenses to $1285.00.  

In July 2003, the appellant submitted another financial statement in which she reported that she received $552.00 a month from SSA payments and $558.00 in child support a month.  Thus, she had income or benefits of $1,110.00.  She reported the following expenses: $375.00 for rent, $300.00 for food, $70.00 for lights, $70.00 for phone, and $300.00 for clothing.  Her total monthly expenses were $1115.00.  The reported expense exceed the reported income by $5.  However, the Board notes that the reported monthly expense of $300 for clothing is excessive and it is reasonable to deduct $5.00 from that monthly expense so that the expenses do not exceed income.  The current amount of the special apportionment in the amount of $1162.00 brings her net income after expenses to $1162.00.    

The Board further notes that the special apportionment in the amount of $1162.00 is 50 percent of the Veteran's benefits.  The Board finds that this amount constitutes a reasonable amount for the appellant.  The Board notes that the pertinent law and regulations provide that a special apportionment is based upon the facts of each individual case and a consideration as to whether hardship is shown and whether there would be undue hardship for the other parties of interest.  The Board finds that the evidence is against a finding of hardship for the appellant in light of the facts of her individual case.  In the absence of hardship and in consideration of the other resources for the appellant, an increase in the "special" apportionment is not warranted during the time period in question from March [redacted], 2003 to January [redacted], 2004.  38 C.F.R. § 3.451.

As the appellant does not meet the financial criteria for increased special apportionment, the Board need not discuss whether any apportionment would have caused an undue hardship on the Veteran for the time period in question.   

In summary, the criteria for the assignment of an increased apportioned share of the Veteran's disability benefits under 38 C.F.R. §§ 3.340 and 3.451 for the appellate period from March [redacted], 2003 to January [redacted], 2004, are not shown to have been met, and the claim must be denied.  





ORDER

An increased special apportionment of the Veteran's VA compensation benefits in an amount in excess of $1162.00 per month from March [redacted], 2003 to January [redacted], 2004 is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


